Citation Nr: 1718153	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  08-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a 100 percent rating for posttraumatic stress disorder (PTSD) prior to January 30, 1998, for accrued benefits purposes.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1968. Service in the Republic of Vietnam is indicated by the record.  The Veteran died in December 2005.  The appellant is the Veteran's surviving spouse.

The matters for consideration were originally before the Board of Veterans' Appeals (Board) on appeal from June 2006 and October 2006 decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2010 decision, the Board denied the appellant's claims on appeal.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court partially vacated the Board's decision, and remanded the accrued benefits and 38 U.S.C.A § 1318 claims to the Board for further consideration pursuant to a Joint Motion for Partial Remand (JMPR) dated in April 2011.

Following a November 2011 Board remand of the claims listed on the Title Page-and an additional claim then on appeal of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for the period from July 14, 1981, to January 30, 1998, for accrued benefits purposes-for compliance with the directives of the April 2011 JMPR, a December 2014 rating decision granted an earlier effective date of February 4, 1997, for the award of TDIU.

Thereafter, a July 2015 Board decision denied the claims listed on the Title Page, as well as the matter of entitlement to an earlier effective date than February 4, 1997, for TDIU for accrued benefits purposes.  The appellant filed another appeal to the Court, limited to disagreement with the July 2015 Board's denial of the claims listed on the Title Page, and a July 2016 Court Order vacated that portion of the July 2015 Board decision that denied the matters listed on the Title Page for compliance with instructions provided in a July 2016 JMPR.  The Board once again remanded the claims in December 2016.  A January 2017 supplemental statement of the case was issued and the claims are once again before the Board. 


FINDINGS OF FACT

1.  The Veteran was originally granted service connection for PTSD by an October 1981 rating decision, which assigned a 10 percent rating effective July 14, 1981.

2.  The Veteran filed several claims for increased ratings for his service-connected PTSD, which were adjudicated in decisions dated November 1983, October 1985, May 1986, April 1987, May 1989, February 1991, and May 1995; the Veteran did not appeal these decisions, and they became final.

3.  On January 30, 1998, the Veteran filed another claim for an increased rating for his service-connected PTSD, and in an October 1998 rating decision, he was assigned a 100 percent rating, effective January 30, 1998.

4.  The Veteran did not appeal that decision, and it became final.

5.  The Veteran died in December 2005.

6.  The appellant filed a claim for accrued benefits in February 2006.


CONCLUSIONS OF LAW

1.  The October 1981, November 1983, October 1985, May 1986, April 1987, May 1989, February 1991, May 1995, and October 1998 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria for an effective date prior to January 30, 1998, for the grant of a 100 percent rating for PTSD for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 5121 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.160(c), 3.400, 3.1000, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The requirements for DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

In this case, in a March 2006 letter, the appellant was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.

As will be explained in more detail below, in a claim for accrued benefits, the evidentiary requirements differ somewhat from claims for other types of compensation.  In claims for accrued benefits, only the evidence that is of record or in VA's possession at the time of the Veteran's death is considered.  38 C.F.R.
§ 3.1000(d)(4) (2016).  The appellant has not alleged that the Veteran had received additional VA treatment other than the records that are currently in the claims file or that there are other documents in VA's possession that have not been obtained.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in November 2011 and December 2016.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). In particular, the Board finds that the agency of original jurisdiction (AOJ) has conducted a comprehensive adjudication of the appellant's claims, with a full and complete rationale, by way of a supplemental statement of the case (SSOC) issued in Janaury 2017. In that SSOC, the AOJ engaged in a thorough discussion of the evidence of record prior to January 1998 related to the claim for increase, including application of rating criteria applicable to the increased-rating claim during that period. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Earlier Effective Date for Accrued Benefits Purposes

The appellant alleges that she is entitled to accrued benefits pursuant to a claim for an earlier effective date for the grant of a 100 percent rating for PTSD, filed by the Veteran prior to his death but not adjudicated prior to that time.  She asserts that a 100 percent schedular rating for PTSD was warranted prior to January 30, 1998. 

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121; 38 C.F.R.
§ 3.1000 (2016).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 CFR § 3.1000 (2016).

There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

Generally, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a). VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2016); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1  (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because this claim was received by VA prior to that date, the former regulations apply.

The Board has carefully reviewed all of the evidence of record, but finds that an effective date prior to January 30, 1998 is not warranted for the assignment of a 100 percent rating for the Veteran's service-connected PTSD.

On January 30, 1998, the Veteran submitted a claim for an increased rating for PTSD; at the time, rated as 50 percent disabling.  By rating decision dated in October 1998, the RO increased the disability rating to 100 percent, effective January 30, 1998, the date of the receipt of the claim. The Veteran was notified of this determination, but did not initiate an appeal.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a) 3.160(d), 20.302, 20.1103 (2016).

The October 1998 rating decision that assigned the January 30, 1998 effective date for the Veteran's service-connected PTSD became final when the decision was not appealed.  To overcome finality, the appellant must file a claim of clear and unmistakable error concerning the prior rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality). No such claim was filed here; therefore, the threshold question before the Board is whether there remain any pending and unadjudicated informal claims before the current effective date of the award in question, January 30, 1998.

The Veteran's initial claim for VA disability compensation was received in July 1981.  In an October 1981 rating decision, service connection was granted for PTSD and a 10 percent rating was assigned effective July 1981, the date of the claim.  The Veteran was notified of the decision and did not initiate an appeal.

A VA outpatient treatment record dated January 19, 1982, and construed as an informal claim for increase, shows the Veteran was last employed in November 1981.  The examiner stated that the Veteran's response during psychological testing showed that may have been trying to be deceptive in order to come out in a bad light.  His long history of drug abuse and alcohol dependence was also noted.  A May 1982 VA hospital summary shows the Veteran was hospitalized for an acute psychosis secondary to drug abuse. The Veteran also underwent a VA examination in August 1983.  In general, the clinical evaluation offered no indication that his service-connected PTSD rendered him demonstrably unable to obtain or retain employment.  Following the receipt of this additional evidence, a rating decision in a November 1983 denied an increased rating for PTSD; the Veteran did not perfect an appeal.

The Veteran underwent VA examinations in August 1985 and September 1985, both of which were construed by the RO as informal claims for increase.  At that time the Veteran reported that he had had several jobs, but rarely worked more than a few weeks due to his symptoms.  His mental status examination revealed no evidence of psychosis and no disabling cognitive deficits.  The examiner noted the Veteran's work history did not appear to be very stable, but concluded the PTSD was unchanged since the last examination.  Thereafter, in an October 1985 rating decision, an increased rating of 30 percent was assigned for PTSD effective August 1985, the date of the VA examination report.  The Veteran did not initiate an appeal.

The Veteran filed a formal claim for TDIU in February 1986, which was also construed by the RO as an informal claim for increased rating for PTSD. A VA Form 10-7132 (Status Change), dated April 1986 indicated there were no additional treatment records at the present time.  Nevertheless, the RO reviewed previously submitted outpatient treatment records for the period from January 19, 1982 to December 31, 1984, as well as the Veteran's most recent VA examination in August 1985, which was the basis for his increased evaluation to 30 percent.  In a May 1986 rating decision, the RO denied a claim for an increased rating for PTSD on the basis that the treatment records and VA examination reports did not show entitlement to an evaluation in excess of 30 percent.  The Veteran did not initiate an appeal.

An informal claim for an increased rating for PTSD was received in December 1986.  The Veteran indicated that an increase in symptoms had impacted his ability to maintain full time permanent employment. The Veteran underwent VA examination in February 1987.  He indicated that he had not worked since 1981 due to increased stress symptoms.  Mental status examination revealed normal psychomotor activity.  Although the Veteran had a depressed mood, he was relevant, logical and coherent with no major cognitive deficits.  The examiner did not suggest an increase in disability had occurred as compared to the previous examination findings and did not ascribe an inability to work to the Veteran's service-connected PTSD.  In an April 1987 rating decision, an increased rating was denied; the Veteran did not initiate an appeal.

In May 1989, the Veteran underwent VA examination, which was construed by the RO as an informal claim for increase.  The Veteran was in good contact, reliable, relevant, logical, and coherent.  There was no evidence of psychosis and no major cognitive deficits were elicited.  The examiner did not suggest an increase in disability had occurred as compared to the previous examination findings and did not ascribe an inability to work to the Veteran's service-connected PTSD.  In a May 1989 rating decision, the RO denied an increased rating.  The Veteran did not initiate an appeal.

An informal claim for an increased rating for PTSD was received in September 1990.  During VA examinations in October 1990, the Veteran reported that his symptoms had remained about the same since receiving his 30 percent rating; however about a year ago he experienced an increase in auditory and visual hallucinations, nightmares, and insomnia, which were not specifically battle-related.  He did not report flashbacks, guilt feelings, or other PTSD symptoms.  The Veteran also reported no significant employment in almost 10 years and stated that he was told by VA medical personnel in 1983 that he could not work because of his PTSD.  Neither examiner suggested an increase in disability had occurred as compared to the previous examination findings and neither ascribed any inability to work to the Veteran's service-connected PTSD. In a February 1991 rating decision, an increased rating was denied; the Veteran did not initiate an appeal.  

A subsequent claim for an increased rating for PTSD was received in July 1994.  In support of this claim were VA outpatient treatment records dated from 1989 to 1995, which showed continued psychiatric evaluation and treatment.  These records also included a November 1994 VA examination report.  At that time the Veteran reported that his PTSD symptoms had increased, but he had the ability to "turn it off" and thus was in more control.  The examiner noted the Veteran was experiencing psychotic symptoms.  In a May 1995 rating decision, an increased rating of 50 percent was assigned for PTSD effective July 1994, the date of the claim.  The Veteran did not initiate an appeal.

A subsequent claim for an increased rating for PTSD was received January 30, 1998.  Additional pertinent evidence dated from 1996 to 1998 primarily showed treatment for coronary artery disease, myocardial infarction, hypertension, diabetes, chronic active Hepatitis B and cirrhosis.  During periodic visits to the mental health clinic, the Veteran reported continued auditory and visual hallucinations and problems with anger control, isolation and flashbacks, but his current medications were helpful.  During VA examination in June 1998, the examiner noted the Veteran was oriented to time, place and person and was generally logical and coherent.  His memory was intact and he spoke in a spontaneous and appropriate manner.  Affect appeared appropriate.  Delusions and hallucinations were still present, but did not appear to be extremely disturbing at this point and there was only a slight indication of thought disorder.  The Veteran's overall judgment, communication and concentration were all impaired.  His ability to maintain personal hygiene was poor, but he appeared to be taking care of other activities of daily living.  A Global Assessment of Functioning (GAF) score of 35 was assigned, which according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM-IV) represents some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and is unable to work). In an October 1998 rating decision, an increased rating of 100 percent was assigned for PTSD effective January 30, 1998, the date of the claim.  The Veteran did not initiate an appeal.

Turning to the relevant timeframe, the Board finds that, prior to receipt of the claim on January 30, 1998, there are no pending requests for an increased rating for PTSD that remain unadjudicated.  As evident from the preceding history, the Veteran had submitted numerous increased rating claims, all of which were properly and timely addressed in final rating decisions issued in response to each claim.  The Veteran did not perfect appeals as to any of those rating decisions. Also, insofar as any VA outpatient treatment record or VA examination report may be construed as an informal claim for increase, such benefits were likewise addressed in final rating decisions that were not appealed.

In so finding, the Board notes that the Veteran did not file a notice of disagreement with the October 1998 rating decision that assigned the original grant of a 100 percent disability rating for PTSD, and no allegations have been raised that a clear and unmistakable error was made with regard to that rating decision, or any other unappealed rating decisions. That decision, therefore, is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See Rudd, supra.

The Board thus finds that entitlement to a 100 percent rating for PTSD for the period prior to January 30, 1998, for accrued benefits purposes, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).  The claim is denied.

		III.  DIC under 38 U.S.C.A. § 1318

Under section 1318, benefits are payable to the surviving spouse where it is shown that the veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled for the 10 years immediately preceding death; or (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the veteran was a former prisoner of war and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2014).

The Veteran was discharged from active duty in 1968.  At the time of his death in December 2005 he was service connected for PTSD, rated as 100 percent disabling, from January 30, 1998.  The Board recognizes that an earlier effective date of February 4, 1997 was granted for TDIU by a December 2014 rating decision. As such, he had been rated at 100 percent for approximately eight years, and therefore fails to meet the 10 year requirement under 38 U.S.C.A. § 1318(b). 

The Board recognizes that the Veteran's date of entitlement to TDIU was amended by the December 2014 rating decision, which granted the TDIU effective February 4, 1997.  This rating decision considered the March 2014 rating decision which granted an earlier effective date of February 4, 1997, for the Veteran's grant of service connection for coronary artery disease.  The rating decision was predicated on the targeted review in conjunction with the federal court order in Nehmer v. United States Veterans Administration.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As noted above, the Veteran did not file a notice of disagreement with the October 1998 rating decision that assigned the original grant of a 100 percent disability rating for PTSD, and no allegations have been raised that a clear and unmistakable error was made with regard to that rating decision, or any other unappealed rating decisions. That decision, therefore, is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  See Rudd, supra.

In addition, there is no evidence showing the Veteran was a former prisoner of war, and neither the appellant nor her representative has identified any other basis for granting this claim. In essence, the facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim is denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a 100 percent rating for PTSD for the period prior to January 30, 1998, for accrued benefits purposes is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


